                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER MENZEL,                                        Case No. 17-cv-05499-EMC
                                   8                       Plaintiff,
                                                                                              ORDER RE JOINT DISCOVERY
                                   9               v.                                         LETTER OF FEBRUARY 14, 2019
                                  10     SCHOLASTIC, INC.,                                    Docket No. 88
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ joint discovery letter of February 14, 2019. Having

                                  14   reviewed such, the Court hereby rules as follows.

                                  15          1.         The parties failed to adequately meet and confer. The Court’s standing order

                                  16   requires an in-person or telephonic meet and confer. It does not authorize a written meet and

                                  17   confer. Although the Court could reject the letter on this basis, it shall address the merits in the

                                  18   interest of moving the case forward. However, it cautions both parties that they will be sanctioned

                                  19   if they do not comply in the future with the meet-and-confer requirements specified in the Court’s

                                  20   standing order.

                                  21          2.         Scholastic requests that, for purposes of the settlement conference, it need only use

                                  22   its best efforts to locate documents. Scholastic shall make a reasonably diligent search for

                                  23   responsive documents; that is the appropriate standard.

                                  24          3.          The Court rejects Mr. Menzel’s contention that Scholastic is not entitled to any

                                  25   discovery for purposes of the settlement conference. Although the Court previously stated that

                                  26   “[p]re ADR discovery consists of plaintiff’s request for production of usage data document[s],”

                                  27   Docket No. 81 (minutes), that does not foreclose Scholastic from now taking the position that it

                                  28   does need discovery in advance of the settlement conference. That being said, for settlement
                                   1   conference purposes, it is not clear why Scholastic seeks all documents and communications

                                   2   related to Mr. Menzel’s copyright registrations. See Def.’s Prop. Order ¶ 2. The request is

                                   3   overbroad as written. However, the Court shall require Mr. Menzel to produce licenses and

                                   4   royalty statements (or equivalent information showing sales of or licenses for the photographs) for

                                   5   the photographs at issue. Mr. Menzel may take the position that the best measure of the fees

                                   6   Scholastic should have paid is the price that it did pay. Nevertheless, that does not mean that the

                                   7   prices that others paid is entirely irrelevant.

                                   8           4.      The parties shall meet and confer as to what date documents should be produced in

                                   9   advance of the settlement conference.

                                  10           This order disposes of Docket No. 88.

                                  11

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: February 14, 2019

                                  15

                                  16                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  17                                                      United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
